Citation Nr: 1231020	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected left maxillary recurrent fibroma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Whether new and material evidence has been presented to reopen a service connection claim for a liver disorder, to include as secondary to service-connected left maxillary recurrent fibroma, and if so, whether service connection may be granted.

4.  Whether new and material evidence has been presented to reopen a service connection claim for a kidney disorder, to include as secondary to service-connected left maxillary recurrent fibroma, and if so, whether service connection may be granted.

5.  Entitlement to service connection for a pancreatic disorder other than diabetes mellitus, to include as secondary to service-connected left maxillary recurrent fibroma.

6.  Entitlement to service connection for diabetes mellitus, type I, to include as secondary to service-connected left maxillary recurrent fibroma.

7.  Entitlement to service connection for a vision disorder, referred to as blurred vision, to include as secondary to service-connected left maxillary recurrent fibroma.

8.  Entitlement to service connection for a disorder manifested by memory loss, to include as secondary to service-connected left maxillary recurrent fibroma.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1970 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and October 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Honolulu, Hawaii, respectively.

The Veteran testified at an RO formal hearing held in March 2007 and at a hearing before the undersigned Veterans Law Judge in July 2012.  Transcripts of those proceedings have been associated with the Veteran's claims file.

The Board finds that the Veteran asserted the issue of entitlement to a TDIU, as part and parcel of his maxillary fibroma increased rating claim, during his recent Board hearing.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board has jurisdiction over this claim, and it has been captioned above as an issue in appellate status.

The Veteran is seeking service connection for both diabetes mellitus and a pancreatic disorder, and these issues have been separately developed and certified for appellate review.  However, as both claimed conditions are pancreatic disorders, the Board has rephrased the issues to reflect their separate natures.  Moreover, as the record reflects that the Veteran's diabetes mellitus was initially characterized as type II when he was diagnosed with this disorder in 2003, the record reflects that the Veteran's treating VA endocrinologist later determined that the Veteran has adult onset type I diabetes mellitus.  Thus, the Veteran's diabetes mellitus service connection claim has been accordingly rephrased above.

The issues of entitlement to an increased rating for service-connected maxillary fibroma, entitlement to a TDIU, claims to reopen service connection for kidney and liver disorder, and service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's currently-diagnosed refractive errors are not eligible for service connection.

2.  The Veteran's currently-diagnosed cataracts have not been related to service or the Veteran's service-connected left maxillary recurrent fibroma.

3.  The Veteran is not currently-diagnosed with either a pancreatic disorder other than diabetes mellitus or a disorder manifested by memory loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a vision disorder, to include as secondary to service-connected left maxillary recurrent fibroma, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for a pancreatic disorder other than diabetes mellitus, to include as secondary to service-connected left maxillary recurrent fibroma, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for service connection for a disorder manifested by memory loss, to include as secondary to service-connected left maxillary recurrent fibroma, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's notice requirements were partially fulfilled by letters issued in September 2003 and July 2004, which informed the Veteran of the evidence he should obtain and that which VA would obtain on his behalf, as well as the criteria for establishing service connection.  These notices were provided to the Veteran prior to the initial adjudication of his claims decided in this appeal.  Additionally, a March 2006 letter informed the Veteran of the method by which VA determines effective dates and disability ratings, and his claims were subsequently readjudicated, as reflected by a July 2007 statement of the case and supplemental statements of the case issued in October 2011 and February 2012.  Thus, any prejudice with regard to the content and timing of the notice provided has been overcome.  Moreover, neither the Veteran nor his representative have asserted that the Veteran has been prejudiced by the manner of the notice provided.

With respect to the duty to assist, the Veteran's service, VA, and private treatment is of record.  Moreover, the Veteran has not identified any relevant, available records in conjunction with his claims decided on appeal that have not been obtained.  The Veteran and his spouse also testified in both an RO formal hearing and Board hearing.  Moreover, the Veteran was provided with relevant VA examinations that addressed the etiology of his claimed vision disorder and the potential relationship between the Veteran's claimed pancreatic disorder and memory impairment and his service-connected maxillary fibroma.   The Board finds that the VA examinations and accompanying medical opinions are sufficient for adjudicatory purposes, as the examiners conducted a thorough examination of the Veteran and supported their opinion with sufficient rationales.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran is service-connected for a left maxillary recurrent fibroma, which the record reflects is a benign bony tumor in his maxillary sinus that slowly recurs after surgical excision.  The Veteran was diagnosed with this condition during service and underwent a related surgical excision at that time, as well as two subsequent surgical excisions since service.  The Veteran contends that his claimed conditions of a vision disorder, pancreatic disorder other than diabetes mellitus, and a memory impairment are either caused or worsened by his service-connected maxillary fibroma.  In that regard, the Board notes that secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).

The Veteran contends that he has developed a vision disorder, manifested by blurry vision, as the result the fibroma located in his left maxillary sinus.  

On entrance to service, the Veteran was assessed with normal visual acuity of 20/20, bilaterally.  However, in his corresponding medical history report, he affirmed having a history of eye trouble, reporting that he had worn corrective lenses in the past, although they were not needed at the time of his entrance into service.  In conjunction with his maxillary fibroma treatment in June 1972, the Veteran reported experiencing increased tearing during sun exposure.  The Veteran underwent a maxillary fibroma excision in June 1972, and the Veteran was prescribed eyewear in July 1972.  However, the eyewear prescriptions do not reflect any particular link between the need for the prescription and the fibroma.  Based on his separation medical history report, it appears the Veteran was provided with reading glasses at this time, and a notation on one of the eyewear prescriptions also indicates that the Veteran was provided with sunglasses, presumably to treat his reported increased tearing during sun exposure.  In any event, the Veteran's separation medical examination and medical history reports reflect that the Veteran reported wearing corrective lenses for reading only since September 1972; however, the Veteran's eyes were clinically assessed as normal, with a normal visual acuity of 20/20 bilaterally.  

The post-service treatment of record indicates that in April 1991, the Veteran reported experiencing changes in his vision and was accordingly evaluated to determine whether he had any optic nerve impairment as the result of his maxillary fibroma.  However, the evaluating ophthalmologist determined that there was no objective evidence of optic nerve compression.  A May 1992 VA treatment record reflects that the Veteran reported having the sensation of a foreign body in his eye and was assessed with related subjective complaints.  An August 2004 VA treatment record reflects the Veteran's report of experiencing left eye pressure and discharge, and the Veteran's complaints were assessed as related to his (nonservice-connected) sinusitis and recent tooth extractions.  The Veteran was diagnosed with a refractive error in October 2006, and during his March 2007 RO formal hearing, the Veteran reported experiencing blurred vision.  

The Veteran was afforded a VA general medical examination in August 2007, during which the examiner concluded that the Veteran had subjective complaints of blurred vision, as no corresponding diagnosis was made.  The examiner stated that the Veteran's undocumented condition of blurred vision was less likely than not caused by or a result of his maxillary fibroma, as the Veteran's fibroma is a benign localized growth, not an endocrine tumor, and therefore causes only localized symptoms.

The Veteran underwent a VA eye examination in February 2011, during which the Veteran again reported experiencing blurred vision, namely having light perception only in one eye, as well as excessive eye tearing.  After conducting a relevant examination of the Veteran, the examiner concluded that the Veteran had no visual disorder related to service or his service-connected maxillary fibroma.  (His unaided distant visual acuity in the right eye was 20/50 and in the left eye, it was 20/60.)  The examiner stated that the Veteran had no ocular sequela from his maxillary sinus surgery, as in-service visual acuity testing reflected that the Veteran had 20/20 vision both before and after his in-service surgical fibroma excision.  The examiner also diagnosed the Veteran with a compound myopic astigmatism/presbyopia, which are forms of refractive errors and nonservice-connectable conditions, as well as the beginnings of cataract formation, which the examiner stated were the product of the normal aging process (and therefore unrelated to service).  The examiner stated that the Veteran's cataracts were responsible for the Veteran's complaints of  decreased visual acuity.

After reviewing the evidence of record, the Board finds that service connection for a vision disorder is not warranted.  As the Veteran's eyes were assessed as normal on both entrance and separation from service, and as his visual acuity was recorded as 20/20 bilaterally both on entrance to and separation from service, the evidence of record fails to suggest that the Veteran developed a vision disorder during service, to include as the result of his in-service incurrence or treatment of his maxillary fibroma.  While the record reflects that the Veteran reported eye tearing and some perception that he needed eyewear for reading, no related eye impairments or decreased visual acuity were diagnosed during service.  

Furthermore, while the Veteran has been diagnosed with various refractive errors, including myopic astigmatism and presbyopia, as well as with cataracts, he is not entitled to service connection for these vision disorders.  As referenced above, service connection is not available for refractive errors.  See 38 C.F.R. §§ 3.303(c), 4.9 (characterizing refractive errors as developmental defects and not a disease or injury within the meaning of applicable legislation).  Moreover, the Veteran's diagnosed cataracts have been attributed to the normal aging process, and there is no evidence of record linking the Veteran's current cataracts to service or his maxillary fibroma.  Furthermore, the VA examiner who diagnosed the Veteran's cataracts characterized them as the being in the beginning stages of cataract formation, and this characterization, coupled with the fact that this diagnosis was made approximately 39 years after the Veteran's discharge from service, further fails to suggest a theory of service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reports that he experiences blurred vision that he attributes to his maxillary fibroma and related surgeries.  Indeed, the Veteran is competent to report his perception of his decreased visual acuity, as decreased visual acuity is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Board finds the Veteran's assertions to be credible, as the record reflects that he does indeed have decreased visual acuity.  However, the medical experts who have examined the Veteran have diagnosed him with nonservice-connectable refractive errors and a nonservice-related beginning cataract formation, and the 2011 VA examiner opined that the Veteran had no ocular impairment related to his maxillary fibroma or related surgeries.  As such, the Board concludes that the medical evidence of record is more probative as to the issue of the etiology of the Veteran's perceived visual impairment, and the medical evidence fails to provide a link to service or a service-connected disability.

In sum, given that the Veteran's currently-diagnosed vision disorders are either unrelated to service or to the Veteran's service-connected maxillary fibroma, or are ineligible for service connection, the Board finds that a basis for granting service connection for a vision disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

With regard to the Veteran's service connection claims for a disorder manifested by memory loss and a pancreatic disorder other than diabetes mellitus, the Board notes that the threshold requirement for establishing entitlement to service connection is evidence of a currently-diagnosed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).
 
However, in the instant case, the record fails to reflect that the Veteran has been diagnosed with any pancreatic disorders other than diabetes mellitus or any disabilities that are manifested by memory loss.  Moreover, the Board notes that while the symptoms of a pancreatic disorder and a memory impairment may be capable of lay observation, neither disorder may be diagnosed by layperson, such as the Veteran.  See Layno, 6 Vet. App. at 469-71; see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues). C.f. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (distinguishing  situations in which a layperson is competent to identify the medical condition).  Furthermore, the VA examiner who conducted the Veteran's August 2007 VA general medical examination characterized these conditions as "undocumented" and did not render a diagnosis in conjunction with the Veteran's reported subjective symptomatology.   

Thus, as there is no competent evidence of a currently-diagnosed pancreatic disorder or disorder manifested by memory loss, the Board finds that a basis for service connection has not been presented.  Accordingly, the Veteran's appeal of these issues is denied.


ORDER

Service connection for a vision disorder, to include as secondary to service-connected left maxillary recurrent fibroma, is denied.

Service connection for a pancreatic disorder other than diabetes mellitus, to include as secondary to service-connected left maxillary recurrent fibroma, is denied.

Service connection for a disorder manifested by memory loss, to include as secondary to service-connected left maxillary recurrent fibroma, is denied.


REMAND

The Board finds that further development is warranted with regard to the Veteran's left maxillary recurrent fibroma increased rating claim, TDIU claim, claims to reopen service connection for kidney and liver disorders, and service connection claim for diabetes mellitus.

During his Board hearing, the Veteran testified that the severity of his service-connected maxillary fibroma symptoms had increased in severity since this disability was last assessed for VA purposes in March 2010.  Given this assertion, the Veteran must be afforded a new VA examination.   Moreover, the Board notes that there are conflicting accounts of record as to whether the Veteran's excised teeth are due to his service-connected maxillary fibroma or are due to his poor oral hygiene, resulting in dental carries and periodontal disease.  Specifically, VA treatment records from 1975 and 2003, private dental records from 2003, and VA dental examinations conducted in 2004 and 2010 characterize the Veteran's tooth extractions as the result of poor oral hygiene, while two 2007 VA examination  reports characterize the Veteran's tooth loss as resulting from his service-connected maxillary fibroma.  Accordingly, during the Veteran's new VA examination, the VA examiner should review the record and clarify the etiology of the Veteran's tooth loss.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (outlining ratings assigned for tooth loss due to loss of substance of the maxilla).

Furthermore, during his recent Board hearing, the Veteran asserted that his service-connected maxillary fibroma rendered him unemployable, stating that his treating VA physician believes his service-connected disability renders him 100 percent disabled.  The Veteran has expressly asserted entitlement to a TDIU in the past, and his claim was last adjudicated by a December 2011 rating decision.  However, as the Veteran has subsequently reasserted the claim in the context of his current increased rating claim on appeal, the Board has been conferred jurisdiction of this TDIU claim.  See Rice, 22 Vet. App. at 453-54 (2009).  However, the issue is inextricably intertwined with the increased rating claim being remanded by the Board and therefore must be remanded, as well.  Furthermore, the Veteran should be provided with proper notice regarding this newly asserted TDIU claim before the claim is adjudicated.

With regard to the Veteran's claims seeking service connection for kidney and liver disorders, both claimed as secondary to or aggravated by the Veteran's service-connected maxillary fibroma, the record reflects that these claims were initially adjudicated by a final rating action issued in August 1993, thereby requiring the submission of new and material evidence to reopen the previously denied claims.  However, the record does not reflect that the Veteran has been provided with the notice required for such claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   

In that regard, the Board notes that while a September 2003 letter informed the Veteran that his kidney and liver disorder service connection claims had been previously denied by an August 1993 rating decision, as well as the definition of the new and material evidence necessary to reopen his claims, the letter did not inform the Veteran of the reason for the previous denials.  Moreover, while an October 2005 letter informed the Veteran that his kidney disorder service connection had been previously denied (but failed to reference the previously denied liver disorder claim), the letter also did not inform the Veteran of the reason his kidney disorder claim had been previously denied.  Rather, the letter included a sentence fragment, advising the Veteran that: "Your claim was previously denied because there is no evidence to show that this condition incurred or was."  Furthermore, the rating actions, statements of the case, and supplemental statements of the case also failed to inform the Veteran of the reason for the previous denial of his claims (and often refer to the Veteran's claims as initial service connection claims).  Moreover, the Veteran's statements of record do not reflect that he has actual knowledge of the reason for the previous denials.  As such, the lack of appropriate notice cannot be deemed non-prejudicial.  Thus, on remand, the Veteran must be provided with notice compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).   

With regard to the Veteran's diabetes mellitus service connection claim, the Board notes that the RO has sought two medical opinions exploring the etiology of the Veteran's diabetes mellitus and the potential relationship between this condition and his service-connected maxillary fibroma.  A January 2004 VA examination reflects that the VA examiner found no etiological link between the Veteran's diabetes mellitus (referred to as type II) and his service-connected maxillary fibroma, but the examiner failed to provide any rationale for this opinion.  Moreover, while the Veteran's diabetes mellitus was characterized as type II at the time this opinion was rendered, the record reflects that it was later determined to be adult-onset type I diabetes mellitus.  An August 2007 VA examination report also includes that VA examiner's opinion that the Veteran's diabetes mellitus, type I is less likely than not caused by or the result of his maxillary fibroma.  However, the examiner did not offer a medical opinion addressing a theory of aggravation, which must be included in all VA medical opinions addressing a theory of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the Veteran's recent VA treatment records, including his VA dental treatment records and any fee-basis otolaryngological treatment records (reported during his Board hearing), should be obtained and associated with the record.  Moreover, as the Veteran testified during his recent Board hearing that he also received private dental care, the treatment records from this provider should be requested, as well.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding the information and evidence necessary to establish entitlement to TDIU benefits, he asserted during his 2012 Board hearing and with respect to his claim to reopen service connection for a kidney disorder, to include as secondary to service-connected maxillary fibroma, and claim to reopen service connection for a liver disorder, to include as secondary to service-connected maxillary fibroma.  The letter should inform the Veteran that his claims were previously denied by a final August 1993 rating decision because the medical evidence of record did  not reflect a diagnosis of or treatment for a kidney or liver disorder resulting from the Veteran's service-connected maxillary fibroma.

2.  Obtain the Veteran's VA treatment records from February 2012 to the present from the VA Medical Center in Oahu, Hawaii (to include all dental treatment records and any fee-basis otolaryngological treatment records), as well as the Veteran's VA treatment records from the VA medical facility in Hilo, Hawaii.

3.  With any assistance from the Veteran, request his dental treatment records from his private dentist, identified as Dr. Wiclosa (phonetic spelling) during his Board hearing.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left maxillary recurrent fibroma.  

The examiner should review the Veteran's claims file in conjunction with the examination and conduct a relevant physical examination of the Veteran.  The examiner should then state whether the Veteran has any maxillary loss, maxillary malunion or nonunion, or loss of any other structure of his mouth as the result of his service-connected maxillary fibroma.  The examiner is asked to resolve the discrepancies of record as to whether the Veteran's current tooth loss is at least as likely as not attributable to his maxillary fibroma.  The examiner should also state whether and to what extent the Veteran has any limitation of temporomandibular articulation.

The examiner is also asked to opine whether the Veteran's service-connected maxillary fibroma and service-connected headache disorder, either individually or in the aggregate, preclude the Veteran from obtaining or maintaining substantially gainful employment.

The examiner should provide a complete rationale for any opinion expressed.  If the examiner determines that a medically sound opinion cannot be rendered without resorting to speculation, he or she should state why that is so, to include the missing facts necessary to render a non-speculative opinion.

5.  Then, return the Veteran's claims file to the VA examiner who conducted his August 2007 VA examination, if available.  If not, the claims file should be provided to an appropriate VA medical professional for review.  If it is necessary to reexamine the Veteran to obtain the requested opinion, that should be accomplished.

After reviewing the claims file, including the August 2007 VA examination report, the examiner is asked to opine whether the Veteran's currently-diagnosed type I diabetes mellitus is at least as likely as not related to or has been increased in severity by his service-connected maxillary fibroma.

The examiner should provide a complete rationale for any opinion expressed.  If the examiner determines that a medically sound opinion cannot be rendered without resorting to speculation, he or she should state why that is so, to include the missing facts necessary to render a non-speculative opinion.

6.  Then, readjudicate the Veteran's claims.  If the full benefit sought with regard to any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case with regard to those issues and allow for an appropriate period for response.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


